07/13/2021



           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0180

                    Suprerne Court Cause No. DA-21-0180




                                                                  FILED
                                                                   JUL 1 3 2021
                                                                 BOVVen Greenwood
                                                                                  Court
                                                               Clerk of Supreme
                                                                  State of n/lontana




      Nathan R. White,                                 ORDER FOR
      Appellant,                                       EXTENSION OF
                  v.                                   TIME
      Amanda Anderson,
      Appellee.


      Appellant's has requested through motion a 30 day extension of time to file an
opening brief, due July 22,2021. Just cause being given, this motion is granted. New
due date to file an opening brief will be August 23, 2021.

      DATED this    p   day of 3411 , 2021




                                             1